Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The purpose of this Office Action is to inform the allowability of claim 11 is withdrawn in view of the newly discovered reference to Daubenspeck (US 2006/0016861).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2020 considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daubenspeck et al. (US 2006/0016861).
Regarding claim 1, Daubenspeck teaches a semiconductor device (22) [“semiconductor chip”; para. 0008] comprising:
a bond pad (20) [Figs. 1A & 1B; “metallic bonding pad layer” para. 0022] in a dielectric layer (15) [“low-k interconnect dielectric”; para. 0022];
a passivation layer (lower SiN layer of 30) [passivation layer (30) comprises three dielectric layers; para. 0022] over the dielectric layer (15) and the bond pad (20);
an insulating layer (intermediate SiO2 layer of 30) [para. 0022] over the passivation layer; and
a bonding structure (52)(54)(56) [Figs. 1B & 1C; T-W barrier, Cr-Cu wetting layer, top  layer of copper; para. 0022] through the passivation layer (30) and the insulating layer (30), wherein the bonding structure has a height that at least extends to an upper surface of the insulating layer [Fig. 1C] and is electrically 
Regarding claim 11, Daubenspeck teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Daubenspeck teaches a transition metal barrier layer (75) [Figs. 1E & 1F; “diffusion barrier” anticipated to be a Ni-V alloy; para. 0025] over the upper surface of the bonding structure (52)(54)(56).

Claims 1-5, 8, 12-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta (US 20030057551; hereinafter Datta)
Regarding claim 1, Datta teaches a semiconductor device in fig. 15 comprising: 
a bond pad (114) in a dielectric layer (112; see par. 56); 
a passivation layer (118; par. 56) over the dielectric layer (112) and the bond pad (114); 
an insulating layer (120; see par. 56) over the passivation layer; and 
a bonding structure (126/128/132/138) through the passivation layer (118) and the insulating layer (120), wherein the bonding structure (128/132/138 has a height that at least extends to an upper surface of the insulating layer (120) and is electrically coupled with the bond pad (114).  
Regarding claim 2, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches the bonding structure (128/132/138) has a first width defined by an opening in the passivation layer (118) and a second width defined by an opening in the insulating layer (120), the first width being narrower than the second width (see fig. 15).  

Regarding claim 4, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches the bond pad (114) and the bonding structure (128/132/138) comprise the same conductive material (NOTE: the bond pad is comprising: copper as the conductive material (par. 56) while one of layers (128) in the bonding structure comprising: copper as the conductive material (see par. 59)) .  
Regarding claim 5, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches the conductive material is copper (NOTE: the bond pad is comprising: copper as the conductive material (par. 56) while one of layers (128) in the bonding structure comprising: copper as the conductive material (see par. 59)).  
Regarding claim 8, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches the bonding structure (128/132/138) abuts upon the bond pad (114) (see fig. 15).  
Regarding claim 12, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches a portion of the bonding structure overlays the insulating layer (see fig. 15).
Regarding claim 13, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches an adhesion layer (126) between the bonding structure and the bond pad (see par. 56).  

providing a dielectric layer (12) having a bond pad (14) formed therein (See fig. 1); 
forming a passivation layer (18) over the dielectric layer and the bond pad (14); forming an insulating layer over the passivation layer (see fig. 2); 
forming an opening in the passivation layer and the insulating layer to expose the bond pad (see fig. 2); and 
forming a bonding structure (128) in the opening electrically coupling the bond pad (see fig. 15), wherein the bonding structure has a height that at least extends to an upper surface of the insulating layer (see fig. 15).  
Regarding claim 18, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches the formation of the bonding structure comprises electroless plating of conductive material onto the bond pad (see par. 40).  
Regarding claim 19, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches forming a conformal adhesion layer (126) in the opening and over the insulating layer (see par. 56).  
Regarding claim 20, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches electroplating a conductive material (132) onto the adhesion layer (126) to at least fill the opening (See fig. 15; par. 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6,7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Datta as applied to claim 1 above, and further in view of Matsumoto (US 20030057551)

Matsumoto teaches the same field of an endeavor wherein a bonding wire (CW) directly over the bond pad (OP1 and OP2 in fig. 1).  
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a bonding wire directly over the bond pad as taught by Matsumoto in the structure of Datta so that it provides an electrical connection to the bonding pad via the bonding wire.
Regarding claim 7, Datta and Matsumoto teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Datta teaches one of the layers of the bonding structure (128) comprising Cu as the conductive material. Matsumoto teaches the bonding wire (CW) comprises a Cu material (see col. 5, lines 59-60). 
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include copper as the conductive material for the bonding wire and the bonding structure as combined the teaching of Matsumoto in the teaching of Datta so that it reduces the cost of manufacturing product by using the same material.
Regarding claim 9, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above except for the bonding structure has an upper surface that is substantially coplanar with the upper surface of the insulating layer.  

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the bonding structure (refer to upper surface of OP1 and OP2) has an upper surface that is substantially coplanar with the upper surface of the insulating layer (refer to upper surface of PR1) as taught by Matsumoto in the structure of Datta so that it reduces the thickness of the bonding structure (OP1 and OP2) which aids to decrease the overall thickness of the semiconductor device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Datta as applied to claim 14 above, and further in view of Matsumoto (US 20030057551)
Regarding claim 15, Datta teaches all the limitations of the claimed invention for the same reasons as set forth above except for the formation of the bonding structure further comprises forming an upper surface that is substantially coplanar with the upper surface of the insulating layer.  
Matsumoto teaches the same field of an endeavor wherein the bonding structure has an upper surface that is substantially coplanar with the upper surface of the insulating layer (see fig. 8).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the bonding structure (refer to upper surface of OP1 and OP2) has an upper surface that is substantially coplanar with the upper surface of the insulating layer (refer to upper surface of PR1) as taught by Matsumoto in the 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 10.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 16. Claim 17 includes all the limitations of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818